Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 3rd, 2022 has been entered. Claims 1-12 and 14-18 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 28th, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012).
	Regarding claim 1, Graves teaches a method for imaging in surgical procedures comprising: providing an operating room having a floor and walls (Fig. 4, [0061]) containing an operating table (34) for receiving a body of a patient for a surgical procedure ([0061], [0112]); mounting in the room a magnetic resonance imaging system ([0062]) for obtaining images of a part of the patient ([0035]) at a series of times through the surgical procedure for analysis by the surgical team ([0081], [0125]) to allow the surgical team to monitor the progress of the surgery ([0006], [0053]), the magnetic resonance imaging system comprising: a magnet system comprising a cylindrical magnet of magnet wire (3) defining a cylindrical bore within which a part of the patient is located for placement within high magnetic fields generated by a current applied to the magnet wire of the cylindrical magnet (Fig. 3, [0037], [0070]); a control system for controlling and varying the magnetic fields ([0036]); a radio frequency transmission and detection system for eliciting and detecting from the part of the patient nuclear magnetic resonance signals, in response to the magnetic field, including an RF probe arranged to 
However, Graves does not teach wherein the current to the magnet wire of the cylindrical magnet is powered off to turn off the magnetic field when in the second position; and wherein the magnet is cooled by a cooling system which remains active when the current to the magnet wire of the cylindrical magnet is powered off.
Panther teaches a conventional MRI scanner (104) which includes a solenoid magnet with field strengths from 0.1 T to 7T ([0024]); the magnet may be a liquid cryogen-free superconducting magnet by being cooled with cooling system comprising a cold-head helium compressor, allowing for the operator to readily turn off the magnetic field generated by the magnet ([0024]). Panther further teaches when the MRI is not being used for imaging (such as at a second non-imaging position), the magnet of the MRI scanner (104) is turned off to turn off the magnetic field ([0027]). Therefore, current to the solenoid magnet is powered off to turn off the magnetic field.
	Biber teaches a cooling system with an uninterruptible power supply ([0030]), which remains active during a power failure ([0016-0018]), configured to cool conventional MRI systems (10) that use superconducting magnets ([0037-0039]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to further include a cooling system with a non-interruptible power supply as taught by Biber. One of ordinary skill in the art would recognize by including a cooling system which remains active while the magnet is powered off, cooling-down and ramp-up time may be reduced as taught by Biber ([0008]).
Regarding claim 3, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach herein the magnet is cooled by a vacuum cryocooling cooling system.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves with the teachings of Panther to use a vacuum cryocooling system comprising a helium compressor. By modifying Graves to use a helium compressor as a cooling system for the magnet, use of liquid cryogens such as liquid helium and their associated drawbacks can be avoided as taught by Panther ([0024]).
Regarding claims 6, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
Graves further teaches wherein the magnet has a bore of a diameter in the range 60 to 70 cms ([0105]).
Regarding claim 14, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach wherein the magnet wire is cooled by a vacuum cryocooling system including a pump and wherein the only connections to the magnet system within the room comprise cooling water for the vacuum cryocooling system and electricity for the pump of the vacuum cryocooling system.
Biber teaches a cryogenic cooling system for a superconducting magnet MRI system (10) which comprises a pulse tube cooler (13) associated with a compressor (same as a “vacuum pump” according to applicant’s specifications, page 33 line 10) ([0037-0039]). Biber further teaches the only connections to the MRI system consists of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Panther and Biber to cool the MRI magnet with a cryogenic cooling system comprising a pulse tube cooler in connection with a compressor. The pulse tube cooler and a compressor to operate it allows for permanent cooling of or heat discharge from the superconducting magnet as taught by Biber ([0005]). Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also include a cooling water and electricity connection for the cryogenic cooling system. Cooling water may provide for use as an emergency coolant in cases of power failure to provide for a cost-effective provisional cooling system as taught by Biber ([0016]). The external power supply for the cooling system provides for normal operation of the cooling system, which comprises cooling down circulating fluid and pumping heat from the system to the outside as taught by Biber ([0042]).
	Regarding claim 15, Graves in view of Panther and Biber teaches the invention as claimed above in claim 14.
	However, Graves does not teach wherein the water and electricity are maintained to the pump of the vacuum cryocooling system when the current to the magnet wire of the cylindrical magnet is powered off.
	Biber teaches the cryogenic cooling system (21) ([0030], [0038], [0041-0043] a cryogenic cooler with a pulse tuber cooler 13, a compressor, a first coolant pump 23, and a second coolant pump 31) includes an uninterruptible power supply ([0030], which 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Panther and Biber to further maintain water and electricity to the cooling system when the magnet is powered off. The external power supply for the cooling system provides for normal operation of the cooling system, which comprises cooling down circulating fluid and pumping heat from the system to the outside as taught by Biber ([0042]). One of ordinary skill in the art would recognize electricity or normal operation of the cooling system is required to have the cooling system to remain active when the magnet is powered off as stated in claim 1. Doing so, as explained earlier regarding claim 1, would result in lower cooling-down and ramp-up time as taught by Biber ([0008]). Maintaining water to the pump as taught by Biber ([0044]), would also have the effect of reducing cool-down and ramp-up time as it would prevent the MRI magnet from heating up as much as it could.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Srinivasan (US20180064365).
Regarding claims 2 and 16, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.

Srinivasan teaches the superconducting main magnet (9) of an MRI system is preferably made of magnesium diboride (MgB2) ([0012], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Panther and Biber with the teachings of Srinivasan to have the magnet wire be composed of magnesium diboride (MgB2). Doing so would allow for a more easily achievable operating temperature to be met compared to other conventional materials such as niobium-titanium (NbTi), as taught by Srinivasan ([0057]). Srinivasan discloses magnesium diboride to have a higher operating temperature than other conventional superconducting wires ([0057]); one of ordinary skill in the art would recognize it would be easier to cool a wire to superconducting state whose operating temperature is higher than another’s.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Poole (US20180224512).
Regarding claim 4, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach wherein the magnet has a weight of less than 2 tonne and a floor area in the range 15 to 40 sq feet.
2. Poole further discloses the circular housing (3700) having a diameter in a range between 25 and 40 ([0248]). A diameter of 27 inches would result in an area of 15.9 sq ft. The MRI system comprising the magnet has a floor area of between 15.9 to 19.6 sq ft. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to have the magnet weigh less than 2 tons and having a floor area between 15 to 40 sq feet. Doing so would help facilitate maneuverability of the MRI system, as taught by Poole ([0129], [0249]).
Regarding claim 5, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach wherein the magnet is carried on a support system supported from the floor of the operating room.
Poole teaches a portable MRI system (1900) having a conveyance mechanism (1980) comprising a motor (1986) coupled to drive wheels (1984). Wherein the conveyance mechanism (1980) may also include a plurality of castors (1982) ([0164-0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to include a support system to carry the magnet across the floor. Doing so would allow for .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Feenan (US20070232894).
	Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
	However, Graves does not teach wherein the magnet has a length in the range 5 feet to 7 feet.
Feenan teaches typical MRI magnets are designed with 1.5 to 2.0 meters in length ([0009], 1.5 to 2.0 meters equates to 4.9 feet to 6.6 feet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to have a magnet with a length between 1.5 to 2 meters as taught by Feenan ([0009]). Doing so would lessen patient anxiety caused by claustrophobia, as Graves teaches an MRI with a shorter length of 1.25 meters ([0105]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Basha (US20160139225).
Regarding claim 8, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach wherein the RF probe comprises local transceiver RF coils so as to avoid use of a cylindrical body coil at the bore.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to include a local RF transceiver coil within the RF probe as taught by Basha ([0048]). The local RF transceiver coil may act as a replacement for a whole-body coil, as recognized by Basha ([0048]). One of ordinary skill in the art would recognize the cost benefits of not including body coils in the design of an MRI system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber '2018 (US20180081012) as applied to claim 1 above, and further in view of Biber '2013 (US20130229181).
Regarding claim 9, Graves in view of Panther and Biber ‘2018 teaches the invention as claimed above in claim 1.
However, Graves does not teach wherein there is provided a shielding assembly for excluding RF fields from the RF probe which comprises a self-supporting arched structure for extending over at least a portion of the body of the patient and carrying a shielding material, the structure extending from the feet up to a location on the body of the patient which enters the bore.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to further include a shielding assembly to exclude RF fields from the RF probe from affecting the outside environment, for the shielding assembly to have a self-supporting arch structure configured to extend over a patient, comprise shielding material, and for the shielding assembly to also extend from the patient’s feet to the bore of the MRI system. As recognized by Biber ‘2013, a shielding assembly for excluding RF fields from the RF probe would have the benefit of not negatively impacting the environment of the magnetic resonance facility ([0048]). One of ordinary skill in the art would recognize the benefit of the shielding assembly having a self-supported arch structure would be that the arch structure would fit or conform nicely with the bore of the MRI system, and it would be self-supporting. The obvious benefits of the shield assembly extending from the feet of the patient and into/up to the bore would be to contain high-frequency signals emitted from all parts of the body and preventing the emissions from impacting the surrounding environment ([0048]). Inherently, a shielding assembly is composed of .
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545), Biber '2018 (US20180081012), and Biber '2013 (US20130229181) as applied to claim 9 above, and further in view of Nakabayashi (US5028872).
Regarding claim 10, Graves in view of Panther, Biber ‘2018, and Biber ‘2013 teaches the invention as claimed above in claim 9.
However, Graves does not teach wherein the shielding assembly comprises a portion of the shielding material as part of the operating table located underneath the body of the patient and extending across the operating table to sides of the operating table.
Nakabayashi teaches a conductive shield member (44) being buried in base (7) of couch (table) (6) (Fig. 5A/5B, Column 7, lines 67-68). Figures 5A/5B show portions of the shielding material as part of the table underneath the patient and extending across the table to the sides.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to further include shielding material in the base of the patient couch. Providing shielding material under the patient would electromagnetically shield the lower face of the patient, as taught by Nakabayashi (Columns 7-8, lines 59-4). Benefits of electromagnetically shielding the lower face include keeping out electromagnetic signals from entering the imaging region from the bottom side, interfering with the imaging operation and/or 
Regarding claim 12, Graves in view of Panther, Biber ‘2018, Biber ‘2013, and Nakabayashi teaches the invention as claimed above in claim 10.
However, Graves does not teach wherein the shielding assembly comprises a cylindrical layer of the shielding material inside the bore.
Biber ‘2013 teaches the high-frequency shield (5) being cylindrical (claim 4) and the high-frequency shield (5) extending into the imaging region (bore) to form a shielded chamber (Figs. 1 & 2, [0023], [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to have the shielding assembly extend inside into the bore and be cylindrical. Having a layer of shielding extend within the MRI bore would prevent electromagnetic interference signals from interfering with the imaging operation and also prevent high-frequency (RF) signals from leaking out into the environment, as taught by Biber ‘2013 ([0048]). The benefit of the shielding assembly or layer being cylindrical is so it easily conforms with the cylindrical bore while adding maximum space for the patient, reducing anxiety caused by claustrophobia.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545), Biber '2018  as applied to claim 10 above, and further in view of Azulay (US20170176557).
Regarding claim 11, Graves in view of Panther, Biber ‘2018, Biber ‘2013, and Nakabayashi teaches the claimed invention as claimed above in claim 10.
Graves in view of Panther, Biber ‘2018, Biber ‘2013, and Nakabayashi further teaches wherein the shielding assembly contains a layer of the shielding material (Biber ‘2013 [0023]).
However, Graves does not teach wherein the shielding assembly comprises a hinged door on an end of the bore opposite the operating table.
Biber ‘2013 teaches a folding cover (19’) located at the front and rear of a patient receiving unit (table), which may be closed before magnetic resonance examination and may contain a multilayered shielding material (Fig. 5, [0023], [0057]).
Azulay teaches a magnetic resonance imaging device (800) having a bore covered by a closure assembly (door) (200) connected to a hinge (107) ([0318]). Figure 3C clearly shows the hinged door on an end of the bore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves with the teachings of Biber ‘2013 and Azulay to have a shielding assembly include a hinged door at the rear end of a patient receiving unit or table. The door provides a means of inserting an entire patient onto a patient receiving unit while also providing a completely enclosed shielded chamber during examination as taught by Biber ‘2013 ([0023]) and Azulay ([0321]). One of ordinary skill in the art would also recognize hinges are known in the art for opening and closing doors.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Poole (US20180224512) and Feenan (US20070232894).
Regarding claim 17, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach wherein the magnet has a weight of less than 2 tonne and a floor area of the order of 35 sq feet.
Poole teaches a portable MRI system weighing less than 1500 pounds (0.68 metric tons) ([0129]).
Feenan teaches typical MRI magnets have an overall physical size of nearly 1.5 to 2.0 meters in diameter (width) and 1.5 to 2.0 meters in length ([0008]). The resulting floor area range contains 35 square feet.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves with the teachings of Poole and Feenan to design for the MRI system to be small and light weight. One of ordinary skill in the art would recognize the smaller and lighter an MRI system is, the more easily moveable it becomes, as taught by Poole ([0129], [0258]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Vaughan (WO2018112472).
Regarding claim 18, Graves in view of Panther and Biber teaches the invention as claimed above in claim 1.

Vaughan teaches MRI scanners with 65 cm bores ([0036-0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves to have a slightly smaller sized bore, as Graves teaches a bore size of 70 cm ([0105]). Through making the bore smaller, the entire MRI system may be smaller and thus lighter, making it easier for the MRI system to be moved. Additionally a smaller sized bore would result in a shorter length of magnet wire, further reducing cost of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOMMY T LY/Examiner, Art Unit 3793                           

/JONATHAN CWERN/Primary Examiner, Art Unit 3793